DETAILED ACTION
1.           Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.          In response to the amendments received in the Office on 11/22/2021, the Office acknowledges the current status of the claims: claims 1, 2, 5, 8, 10, 12, and 13-20 have been amended, and no new matter appears to be added.
4.          In response to the amendments received in the Office on 11/22/2021, the rejections of claims 15-20 under 35 USC 101 have been withdrawn.

Response to Arguments
5.          Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0178198 A1 to Ding et al. (hereinafter “Ding”) in view of United States Patent Application Publication 2020/0252838 A1 to Akdeniz et al. (hereinafter “Akdeniz”).
            Regarding Claim 1, discloses a method, comprising:
     receiving, by a wireless network device comprising a processor, state data representative of a state of a group of mobile devices as the group of mobile devices approaches the wireless network device (Ding: [0071-0075] – one or more access devices receives state information corresponding to a plurality of device data and/or route/path data related to one or more devices that move from one coverage area to another coverage area. See also [0077-0082]. See also [0091] describing one or more of events and triggers may apply to a group of end user devices.);
     receiving, by the wireless network device, distance data representative of a distance of the group of mobile devices from the network device (Ding: [0070] – corresponds to collecting information related to a trajectory change or location change, as one or more devices arrive at a different location. See also [0037], [0041], [0044], [0052], [0055-0056], and [0075].);
     as a function of the state data and the distance data, generating, by the wireless network device, a trigger condition to trigger a resource allocation of a network resource (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event.); and
     in response to the generating the trigger condition, monitoring, by the wireless network device, the state data and the distance data of the group of mobile devices to determine whether the trigger condition has been satisfied (Ding: [0075], [0085], [0093], and [0236] – interpreted to correspond to determining successful establishment of a communication to a select device based on the trigger event. See also [0081] and [0092] describing the continuous monitoring of event triggers until an event trigger has been detected.).
            Although Ding discloses a speed of movement and a direction parameter determined by one or more sensors (Ding: [0035] and [0210]), Ding does not expressly disclose that the group of mobile devices are travelling in a same direction at a same speed of movement.
            However, this feature cannot be considered new or novel in the presence of Akdeniz. Akdeniz is also concerned with resource allocation in a wireless communication system (Akdeniz: [0092-0095]) and mobile edge computing (MEC) (Akdeniz: [0279]). Akdeniz further discloses a group of mobile devices are travelling in a same direction at a same speed of movement (Akdeniz: Figure 9 with [0020] and [0180], and Figure 13 with [0196] and [0206-0217] – a “swarm”, or group of UEs are determined to be moving in a same direction and with a same speed of movement, or the swarm may be stationary.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ding in view of Akdeniz to include a group of mobile devices are travelling in a same direction at a same speed of movement 
            Regarding Claim 2, the combination of Ding and Akdeniz discloses the method of claim 1, wherein Ding further discloses the network resource is a microservice for use by the group of mobile devices (Ding: [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 3, the combination of Ding and Akdeniz discloses the method of claim 2, wherein Ding further discloses [further comprising]:
     in response to the monitoring the state data, determining, by the wireless network device, that the trigger condition has been satisfied (Ding: [0075], [0085], [0093], and [0236] – interpreted to correspond to determining successful establishment of a communication to a select device based on the trigger event. See also [0081] and [0092] describing the continuous monitoring of event triggers until an event trigger has been detected. See also [0091] describing one or more event triggers being above or below a threshold.).
            Regarding Claim 4, the combination of Ding and Akdeniz discloses the method of claim 3, wherein Ding further discloses [further comprising]:
     in response to the determining that the trigger condition has been satisfied, applying, by the wireless network device, the microservice to the group of mobile devices (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location 
            Regarding Claim 5, the combination of Ding and Akdeniz discloses the method of claim 1, wherein Ding further discloses the trigger condition is a function of a location of the group of mobile device in relation to the wireless network device (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event.).
            Regarding Claim 6, the combination of Ding and Akdeniz discloses the method of claim 1, wherein Ding further discloses the trigger condition is generated via a machine learning process (Ding: [0098] and [0165] – describes machine learning techniques implemented for determining aspects of the invention. Artificial intelligence (AI) are also utilized.).
            Regarding Claim 7, the combination of Ding and Akdeniz discloses the method of claim 1, wherein Ding further discloses [further comprising]:
     in response to the monitoring the distance data, terminating, by the wireless network device, a microservice to be applied to the group of mobile devices (Suggested by Ding in at least [0037], [0040-0041], and [0044] wherein location/position 

            Claim 8, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Ding further discloses the system comprising at least a processor and memory in at least [0161-0164].
            Regarding Claim 9, the combination of Ding and Akdeniz discloses the system of claim 8, wherein Ding further discloses the operations further comprise:
     in response to the monitoring, allocating the microservice to the mobile devices (Ding: [0070-0079] – rules and policies are created to correspond to trigger events based on information such as network congestion (state data), device location (distance), and or subscription requests. See also [0151], [0024], and [0081] describing the allocation of resources as a result of a triggering event. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 10, the combination of Ding and Akdeniz discloses the system of claim 8, wherein Ding further discloses the operations further comprise:
     determining a location corresponding to the distance (Ding: [0070] – corresponds to collecting information related to a trajectory change or location change, as one or more devices arrive at a different location. See also [0037], [0041], [0044], [0052], [0055-0056], and [0075].).
Regarding Claim 11, the combination of Ding and Akdeniz discloses the system of claim 10, wherein Ding further discloses the location is a first location (Ding: [0037] – corresponds to a source/current server/location.), and wherein the operations further comprise:
     in response to the determining that the mobile devices are located at the first location initiating the microservice for the mobile devices to utilize upon arriving a second location associated with the network device (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).
            Regarding Claim 12, the combination of Ding and Akdeniz discloses the system of claim 11, wherein Ding further discloses the operations further comprise:
     in response to the initiating the microservice, terminating the microservice at a time based on a predicted amount of time associated with the mobile devices being located at the second location (Ding: [0041], [0050] – interpreted to correspond to a predicted time a network device is at a target server. Also see also [0088] – discloses an amount of time spent at a server.).
           Regarding Claim 13, the combination of Ding and Akdeniz discloses the system of claim 11, wherein Ding further discloses the operations further comprise:
     based on the state data, determining a predicted utilization of a network resource by the mobile devices (Ding: [0050] and [0154] – corresponds to determining a resource based on a prediction.), and allocating a quantity of the network resource based on the predicted utilization (Ding: [0050] and [0154] – corresponds to determining a resource based on a prediction.)
Regarding Claim 14, the combination of Ding and Akdeniz discloses the system of claim 11, wherein Ding further discloses the operations further comprise:
     in response to the mobile devices being determined to have departed the second location (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].), updating a machine-learning data structure associated with allocating the microservice (Ding: [0098] and [0165] – describes machine learning techniques implemented for determining aspects of the invention. Artificial intelligence (AI) are also utilized. See also [0077] describing event triggers are directly related to updated information that are collected/stored.).

           Claims 15-18, directed to a non-transitory machine-readable embodiment of claims 1, 3, and 4, recite similar features as claims 1, 3, and 4, respectively, and are therefore rejected upon the same grounds as claims 1, 3, and 4. Please see above rejections of claims 1, 3, and 4. Examiner notes claims 17 and 18 are similarly rejected as claim 4, since the terms “allocating” and “performing the applying” are considered to be similarly interpreted. Ding further discloses the medium in at least [0119], [0120], and [0187].
            Regarding Claim 19, the combination of Ding and Akdeniz discloses the non-transitory machine-readable medium of claim 18, wherein Ding further discloses the operations further comprise:
     based on a dispersion of the mobile devices, partitioning the mobile devices into a first group of the mobile devices and a second group of the mobile devices (Ding: [0091] – interpreted to correspond to grouping one or more groups of network devices according to triggering events including measurements of a number of the network devices in or entering a geographic area.).
            Regarding Claim 20, the combination of Ding and Akdeniz discloses the machine-readable medium of claim 19, wherein Ding further discloses the time is a first time, wherein the location is a first location (Ding: [0037] – corresponds to a source/current server/location.), and wherein the operations further comprise:
     in response to the partitioning the mobile devices, allocating the microservice to the first group of the mobile devices, wherein the first group of the mobile devices are predicted to arrive at a second location at a second time (Ding: [0037] – interpreted to correspond to continuing a service when moving from a source server to a target server. See also [0097] – describing as one example, a plurality of offloading and/or network services (effectively, “microservices”) that are provided at the network device, including at least Mobility as a Service (MaaS). See also [0102] and [0124].).

Conclusion
11.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 4, 2022